Title: To George Washington from Edmund Randolph, 23 July 1791
From: Randolph, Edmund
To: Washington, George



Sir
Philadelphia July 23. 1791.

In preparing the letter, which I had the honor of addressing to you on the 20th instant, respecting the controversy between the governors of Pennsylvania and Virginia, I kept in view the propriety of saying something of a reference to congress, and of ascertaining the time, when you would probably choose to interpose in such disputes. Presuming, that you would not wish to confirm more of the report of a public officer, than may be necessary, and not perceiving any immediate reason in this case for your deciding on the fit time for your interference, the subjoined draught of a letter to Governor Mifflin goes upon the idea of a reference to congress only. Should I be wrong in this conjecture, I shall with great readiness submit another draught upon any plan, which you may be pleased to suggest. I have the honor, sir, to be with the highest respect yr mo. ob. serv.

Edm: Randolph.

